Exhibit 10.2

CHASE

Line of Credit Note

$2,000,000.00
Date:  September 19, 2007

Promise to Pay.  On or before June 30, 2009, for value received, Heeling Sports
Limited (the “Borrower”) promises to pay to JPMorgan Chase Bank, N.A., whose
address is 1717 Main Street, Dallas, TX 75201 (the “Bank”) or order, in lawful
money of the United States of America, the sum of Two Million and 00/100 Dollars
($2,000,000.00) or such lesser sum as is indicated on Bank records, plus
interest as provided below.

Definitions.  As used in this Note, the following terms have the following
respective meanings:

“Adjusted LIBOR Rate” means, with respect to a LIBOR Rate Advance for the
relevant Interest Period, the sum of (i) the Applicable Margin plus (ii) the
quotient of (a) the LIBOR Rate applicable to such Interest Period, divided by
(b) one minus the Reserve Requirement (expressed as a decimal) applicable to
such Interest Period.

“Advance” means a LIBOR Rate Advance or a Prime Rate Advance and “Advances”
means all LIBOR Rate Advances and all Prime Rate Advances under this Note.

“Applicable Margin” means with respect to any Prime Rate Advance, 0.25% per
annum and with respect to any LIBOR Rate Advance, 1.75% per annum.

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of LIBOR Rate Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Texas and/or New York for the conduct of
substantially all of their commercial lending activities and on which dealings
in United States dollars are carried on in the London interbank market and (ii)
for all other purposes, a day other than a Saturday, Sunday or any other day on
which national banking associations are authorized to be closed.

“Interest Period” means, with respect to a LIBOR Rate Advance, a period of one
(1), two (2) or three (3) month(s) commencing on a Business Day selected by the
Borrower pursuant to this Note. Such Interest Period shall end on the day which
corresponds numerically to such date one (1), two (2) or three (3) month(s)
thereafter, as applicable, provided, however, that if there is no such
numerically corresponding day in such first, second or third succeeding
month(s), as applicable, such Interest Period shall end on the last Business Day
of such first, second or third succeeding month(s), as applicable. If an
Interest Period would otherwise end on a day which is not a Business Day, such
Interest Period shall end on the next succeeding Business Day, provided,
however, that if said next succeeding Business Day falls in a new calendar
month, such Interest Period shall end on the immediately preceding Business Day.

“LIBOR Rate” means with respect to any LIBOR Rate Advance for any Interest
Period, the interest rate determined by the Bank by reference to Page 3750 of
the Moneyline Telerate Service (“MTS”) (or on any successor or substitute page
of the MTS, or any successor to or substitute for the MTS, providing rate
quotations comparable to those currently provided on Page 3750 of the MTS, as
determined by the Bank from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) to
be the rate at approximately 11:00 a.m. London time, two Business Days prior to
the commencement of the Interest Period for the offering by the Bank’s London
office, of dollar deposits in an amount comparable to such LIBOR Rate Advance
with a maturity equal to such Interest Period. If no LIBOR Rate is available to
the Bank, the applicable LIBOR Rate for the relevant Interest Period shall
instead be the rate determined by the Bank to be the rate at which the Bank
offers to place deposits in U.S. dollars with first-class banks in the London
interbank market at approximately 11:00 a.m. (London time) two Business Days
prior to the first day of such Interest Period, in the approximate amount of the
principal amount outstanding on such date and having a maturity equal to such
Interest Period.


--------------------------------------------------------------------------------


“LIBOR Rate Advance” means any borrowing under this Note when and to the extent
that its interest rate is determined by reference to the Adjusted LIBOR Rate.

“Prime Rate” means the rate of interest per annum announced from time to time by
the Bank as its prime rate. The Prime Rate is a variable rate and each change in
the Prime Rate is effective from and including the date the change is announced
as being effective. THE PRIME RATE IS A REFERENCE RATE AND MAY NOT BE THE BANK’S
LOWEST RATE.

“Prime Rate Advance” means any Advance under this Note when and to the extent
that its interest rate is determined by reference to the Prime Rate.

“Principal Payment Date” is defined in the paragraph entitled “Principal
Payments” below.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D.

Interest Rates. The Advance(s) evidenced by this Note may be drawn down and
remain outstanding as up to five (5) LIBOR Rate Advances and/or a Prime Rate
Advance. The Borrower shall pay interest to the Bank on the outstanding and
unpaid principal amount of each Prime Rate Advance at the Prime Rate minus the
Applicable Margin and each LIBOR Rate Advance at the Adjusted LIBOR Rate.
Interest shall be calculated on the basis of the actual number of days elapsed
in a year of 360 days, unless that calculation would result in a usurious
interest rate, in which case interest will be calculated on the basis of a 365
or 366 day year, as the case may be. In no event shall the interest rate
applicable to any Advance exceed the maximum rate allowed by law. Any interest
payment which would for any reason be deemed unlawful under applicable law shall
be applied to principal.

Bank Records.  The Bank shall, in the ordinary course of business, make
notations in its records of the date, amount, interest rate and Interest Period
of each Advance hereunder, the amount of each payment on the Advances, and other
information. Such records shall, in the absence of manifest error, be conclusive
as to the outstanding principal balance of and interest rate or rates applicable
to this Note.

Notice and Manner of Electing Interest Rates on Advances.  The Borrower shall
give the Bank written notice (effective upon receipt) of the Borrower’s intent
to draw down an Advance under this Note no later than 2:00 p.m. Central time, on
the date of disbursement, if the full amount of the drawn Advance is to be
disbursed as a Prime Rate Advance and no later than 11:00 a.m. Central time
three (3) Business Days before disbursement, if any part of such Advance is to
be disbursed as a LIBOR Rate Advance. The Borrower’s notice must specify: (a)
the disbursement date, (b) the amount of each Advance, (c) the type of each
Advance (Prime Rate Advance or LIBOR Rate Advance), and (d) for each LIBOR Rate
Advance, the duration of the applicable Interest Period; provided, however, that
the Borrower may not elect an Interest Period ending after the maturity date of
this Note. Each LIBOR Rate Advance shall be in a minimum amount of One Hundred
Thousand and 00/100 Dollars ($100,000.00). All notices under this paragraph are
irrevocable. By the Bank’s close of business on the disbursement date and upon
fulfillment of the conditions set forth herein and in any other of the Related
Documents, the Bank shall disburse the requested Advances in immediately
available funds by crediting the amount of such Advances to the Borrower’s
account with the Bank.

Conversion and Renewals. The Borrower may elect from time to time to convert one
type of Advance into another or to renew any Advance by giving the Bank written
notice no later than 2:00 p.m. Central time, on the date of the conversion into
or renewal of a Prime Rate Advance and 11:00 am. Central time three (3) Business
Days before conversion into or renewal of a LIBOR Rate Advance, specifying: (a)
the renewal or conversion date, (b) the amount of the Advance to be converted or
renewed, (c) in the case of conversion, the type of Advance to be converted into
(Prime Rate Advance or LIBOR Rate Advance), and (d) in the case of renewals of
or conversion into a LIBOR Rate Advance, the applicable Interest Period,
provided that (i) the minimum principal amount of each

2


--------------------------------------------------------------------------------


LIBOR Rate Advance outstanding after a renewal or conversion shall be One
Hundred Thousand and 00/100 Dollars ($100,000.00); (ii) a LIBOR Rate Advance can
only be converted on the last day of the Interest Period for the Advance; and
(iii) the Borrower may not elect an Interest Period ending after the maturity
date of this Note. All notices given under this paragraph are irrevocable. If
the Borrower fails to give the Bank the notice specified above for the renewal
or conversion of a LIBOR Rate Advance by 11:00 am. Central time three (3)
Business Days before the end of the Interest Period for that Advance, the
Advance shall automatically be converted to a Prime Rate Advance on the last day
of the Interest Period for the Advance.

Interest Payments.  Interest on the Advances shall be paid as follows:

A.            For each Prime Rate Advance, on the last day of each quarter
beginning with the first quarter following disbursement of the Advance or
following conversion of an Advance into a Prime Rate Advance, and at the
maturity or conversion of the Advance into a LIBOR Rate Advance;

B.            For each LIBOR Rate Advance, on the last day of the Interest
Period for the Advance and, if the Interest Period is longer than three months,
at three-month intervals beginning with the day three months from the date the
Advance is disbursed.

Principal Payments.  All outstanding principal and interest is due and payable
in full on June 30, 2009, which is defined herein as the “Principal Payment
Date”.

Default Rate of Interest.  After a default has occurred under this Note, whether
or not the Bank elects to accelerate the maturity of this Note because of such
default, all Advances outstanding under this Note, including all LIBOR Rate
Advances, shall bear interest at a per annum rate equal to the Prime Rate, minus
the Applicable Margin for a Prime Rate Advance, plus three percent (3.00%) from
the date the Bank elects to impose such rate. Imposition of this rate shall not
affect any limitations contained in this Note on the Borrower’s right to repay
principal on any LIBOR Rate Advance before the expiration of the Interest Period
for that Advance.

Prepayment.  The Borrower may prepay all or any part of any Prime Rate Advance
at any time without premium or penalty. The Borrower may prepay any LIBOR Rate
Advance only at the end of an Interest Period.

Funding Loss Indemnification.  Upon the Bank’s request, the Borrower shall pay
the Bank amounts sufficient (in the Bank’s reasonable opinion) to compensate it
for any loss, cost, or expense incurred as a result of:

A.            Any payment of a LIBOR Rate Advance on a date other than the last
day of the Interest Period for the Advance, including, without limitation,
acceleration of the Advances by the Bank pursuant to this Note or the Related
Documents; or

B.            Any failure by the Borrower to borrow or renew a LIBOR Rate
Advance on the date specified in the relevant notice from the Borrower to the
Bank.

Additional Costs.  If any applicable domestic or foreign law, treaty, government
rule or regulation now or later in effect (whether or not it now applies to the
Bank) or the interpretation or administration thereof by a governmental
authority charged with such interpretation or administration, or compliance by
the Bank with any guideline, request or directive of such an authority (whether
or not having the force of law), shall (a) affect the basis of taxation of
payments to the Bank of any amounts payable by the Borrower under this Note or
the Related Documents (other than taxes imposed on the overall net income of the
Bank by the jurisdiction or by any political subdivision or taxing authority of
the jurisdiction in which the Bank has its principal office), or (b) impose,
modify or deem applicable any reserve, special deposit or similar requirement
against assets of, deposits with or for the account of, or credit extended by
the Bank, or (c) impose any other condition with respect to this Note or the
Related Documents and the result of any of the foregoing is to increase the cost
to the Bank of maintaining any LIBOR Rate Advance or to reduce the amount of any
sum receivable by the Bank on such an Advance, or (d) affect the amount of
capital required or expected to be maintained by the Bank (or any corporation
controlling the Bank) and the Bank determines that the amount of such capital is
increased by or based upon the existence of the Bank’s obligations under this
Note or the Related Documents and the increase has the effect of reducing the
rate of return on the Bank’s

3


--------------------------------------------------------------------------------


(or its controlling corporation’s) capital as a consequence of the obligations
under this Note or the Related Documents to a level below that which the Bank
(or its controlling corporation) could have achieved but for such circumstances
(taking into consideration its policies with respect to capital adequacy) by an
amount deemed by the Bank to be material, then the Borrower shall pay to the
Bank, from time to time, upon request by the Bank, additional amounts sufficient
to compensate the Bank for the increased cost or reduced sum receivable.
Whenever the Bank shall learn of circumstances described in this section which
are likely to result in additional costs to the Borrower, the Bank shall give
prompt written notice to the Borrower of the basis for and the estimated amount
of any such anticipated additional costs. A statement as to the amount of the
increased cost or reduced sum receivable, prepared in good faith and in
reasonable detail by the Bank and submitted by the Bank to the Borrower, shall
be conclusive and binding for all purposes absent manifest error in computation.

Illegality.  If any applicable domestic or foreign law, treaty, rule or
regulation now or later in effect (whether or not it now applies to the Bank) or
the interpretation or administration thereof by a governmental authority charged
with such interpretation or administration, or compliance by the Bank with any
guideline, request or directive of such an authority (whether or not having the
force of law), shall make it unlawful or impossible for the Bank to maintain or
fund the LIBOR Rate Advances, then, upon notice to the Borrower by the Bank, the
outstanding principal amount of the LIBOR Rate Advances, together with accrued
interest and any other amounts payable to the Bank under this Note or the
Related Documents on account of the LIBOR Rate Advances shall be repaid (a)
immediately upon the Bank’s demand if such change or compliance with such
requests, in the Bank’s judgment, requires immediate repayment, or (b) at the
expiration of the last Interest Period to expire before the effective date of
any such change or request provided, however, that subject to the terms and
conditions of this Note and the Related Documents the Borrower shall be entitled
to simultaneously replace the entire outstanding balance of any LIBOR Rate
Advance repaid in accordance with this section with a Prime Rate Advance in the
same amount.

Inability to Determine Interest Rate.  If the Bank determines that (a)
quotations of interest rates for the relevant deposits referred to in the
definition of Adjusted LIBOR Rate are not being provided in the relevant amounts
or for the relevant maturities for purposes of determining the interest rate on
a LIBOR Rate Advance as provided in this Note, or (b) the relevant interest
rates referred to in the definition of Adjusted LIBOR Rate do not accurately
cover the cost to the Bank of making or maintaining LIBOR Rate Advances, then
the Bank shall forthwith give notice of such circumstances to the Borrower,
whereupon (i) the obligation of the Bank to make LIBOR Rate Advances shall be
suspended until the Bank notifies the Borrower that the circumstances giving
rise to the suspension no longer exists, and (ii) the Borrower shall repay in
full the then outstanding principal amount of each LIBOR Rate Advance, together
with accrued interest, on the last day of the then current Interest Period
applicable to the Advance, provided, however, that, subject to the terms and
conditions of this Note and the Related Documents, the Borrower shall be
entitled to simultaneously replace the entire outstanding balance of any LIBOR
Rate Advance repaid in accordance with this section with a Prime Rate Advance in
the same amount.

Obligations Due on Non-Business Day.  Whenever any payment under this Note
becomes due and payable on a day that is not a Business Day, if no default then
exists under this Note, the maturity of the payment shall be extended to the
next succeeding Business Day, except, in the case of a LIBOR Rate Advance, if
the result of the extension would be to extend the payment into another calendar
month, the payment must be made on the immediately preceding Business Day.

Matters Regarding Payment.  The Borrower will pay the Bank at the Bank’s address
shown above or at such other place as the Bank may designate. Payments shall be
allocated among principal, interest and fees at the discretion of the Bank
unless otherwise agreed or required by applicable law. Acceptance by the Bank of
any payment which is less than the payment due at the time shall not constitute
a waiver of the Bank’s right to receive payment in full at that time or any
other time.

Authorization for Direct Payments (ACH Debits).  To effectuate any payment due
under this Note, the Borrower hereby authorizes the Bank to initiate debit
entries to Account Number _________________________________ at the Bank and to
debit the same to such account. This authorization to initiate debit entries
shall remain in full force and effect until the Bank has received written
notification of its termination in such time and in such manner as to afford the
Bank a reasonable opportunity to act on it. The Borrower represents that the
Borrower is and will be the owner of all funds in such account. The Borrower
acknowledges (1) that such debit entries may cause an overdraft of such account
which may result in the Bank’s refusal to honor items drawn on such account
until adequate

4


--------------------------------------------------------------------------------


deposits are made to such account; (2) that the Bank is under no duty or
obligation to initiate any debit entry for any purpose; and (3) that if a debit
is not made because the above-referenced account does not have a sufficient
available balance, or otherwise, the payment may be late or past due.

Purpose of Loan.  The Borrower acknowledges and agrees that this Note evidences
a loan for a business, commercial, agricultural or similar commercial enterprise
purpose, and that all advances made under this Note shall not be used for any
personal, family or household purpose.  The proceeds of the loan shall be used
only for the Borrower’s working capital purposes.

Credit Facility. The Bank has approved a credit facility to the Borrower in a
principal amount not to exceed the face amount of this Note. The credit facility
is in the form of advances made from time to time by the Bank to the Borrower.
This Note evidences the Borrower’s obligation to repay those advances. The
aggregate principal amount of debt evidenced by this Note is the amount
reflected from time to time in the records of the Bank. Until the earliest of
maturity, the occurrence of any default, or the occurrence of any event that
would constitute a default but for the giving of notice or the lapse of time or
both until the end of any grace or cure period, the Borrower may borrow, pay
down and reborrow under this Note subject to the terms of the Related Documents.

Usury.  The Bank does not intend to charge, collect or receive any interest that
would exceed the maximum rate allowed by law. If the effect of any applicable
law is to render usurious any amount called for under this Note or the other
Related Documents, or if any amount is charged or received with respect to this
Note, or if any prepayment by the Borrower results in the Borrower having paid
any interest in excess of that permitted by law, then all excess amounts
collected by the Bank shall be credited on the principal balance of this Note
(or, if this Note and all other indebtedness arising under or pursuant to the
other Related Documents have been paid in full, refunded to the Borrower), and
the provisions of this Note and the other Related Documents immediately shall be
deemed reformed and the amounts thereafter collectable reduced, without the
necessity of the execution of any new document, so as to comply with the then
applicable law. All sums paid, or agreed to be paid, by the Borrower for the
use, forbearance, or detention of money under this Note or the other Related
Documents shall, to the maximum extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full term of such
indebtedness until payment in full so that the rate or amount of interest on
account of such indebtedness does not exceed the usury ceiling from time to time
in effect and applicable to such indebtedness for so long as such indebtedness
is outstanding. To the extent federal law permits the Bank to contract for,
charge or receive a greater amount of interest, the Bank will rely on federal
law instead of the Texas Finance Code. In no event shall Chapter 346 of the
Texas Finance Code apply to this Note. To the extent that Chapter 303 of the
Texas Finance Code is applicable to this Note, the “weekly ceiling” specified in
Chapter 303 is the applicable ceiling.

Miscellaneous.  This Note binds the Borrower and its successors, and benefits
the Bank, its successors and assigns. Any reference to the Bank includes any
holder of this Note. This Note is issued pursuant and entitled to the benefits
of that certain Credit Agreement by and between the Borrower and the Bank, dated
August 15, 2007, and all replacements thereof (the “Credit Agreement”) to which
reference is hereby made for a more complete statement of the terms and
conditions under which the loan evidenced hereby is made and is to be repaid.
The terms and provisions of the Credit Agreement are hereby incorporated and
made a part hereof by this reference thereto with the same force and effect as
if set forth at length herein. No reference to the Credit Agreement and no
provisions of this Note or the Credit Agreement shall alter or impair the
absolute and unconditional obligation of the Borrower to pay the principal and
interest on this Note as herein prescribed. Capitalized terms not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

THIS NOTE AND THE OTHER RELATED DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

5


--------------------------------------------------------------------------------


 

 

 

 

Borrower:

 

 

 

 

 

Address:

 

3200 Belmeade Drive, Suite 100

 

Heeling Sports Limited

 

 

Carrollton, TX 75006

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

Heeling Management Corp.,

 

 

 

 

 

 

 

 

General Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Michael W. Hessong

 

 

 

 

 

 

 

 

 

 

 

Michael W. Hessong

 

CFO

 

 

 

 

 

 

 

 

Printed Name

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Signed:

9/24/07

 

The Bank is executing this Note for the purpose of acknowledging and agreeing to
the notice given under §26.02 of the Texas Business and Commerce Code and the
Bank’s failure to execute or authenticate this Note will not invalidate this
Note.

Bank:

 

JPMorgan Chase Bank, N.A.

 

By:

 

/s/ J. Peevey

 

 

 

 

 

 

J. Peevey

 

9/25/07

 

 

 

 

Printed Name

 

Title

 

 

 

6


--------------------------------------------------------------------------------